ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




               Hope Clinic for Women, Ltd. v. Adams, 2011 IL App (1st) 101463




Appellate Court            THE HOPE CLINIC FOR WOMEN, LTD.; and ALLISON COWETT,
Caption                    Plaintiffs-Appellants, v. BRENT ADAMS, Acting Secretary of the
                           Department of Financial and Professional Regulation, in His Official
                           Capacity; DANIEL BLUTHARDT, Director of the Division of
                           Professional Regulation, of the Department of Financial and Professional
                           Regulation, in His Official Capacity; THE ILLINOIS STATE MEDICAL
                           DISCIPLINARY BOARD, Defendants-Appellees. (Stewart Umholtz, the
                           State’s Attorney of Tazewell County, Illinois; Edward Deters, the State’s
                           Attorney of Effingham County, Illinois, Proposed Intervenors-
                           Appellants).


District & No.             First District, Sixth Division
                           Docket Nos. 1–10–1463, 1–10–1576 cons.


Filed                      June 17, 2011


Held                       The appellate court reversed the trial court’s dismissal of an action
(Note: This syllabus       challenging the constitutionality of the Parental Notice of Abortion Act
constitutes no part of     on the grounds that plaintiffs’ claims that the Act violated the equal
the opinion of the court   protection and due process clauses of the Illinois Constitution were barred
but has been prepared      by collateral estoppel and that the alleged violation of the Illinois privacy
by the Reporter of         law is coextensive with federal privacy law and federal privacy law
Decisions for the          would require dismissal, since the federal opinion in Zbaraz that
convenience of the         allegedly estopped the equal protection and due process claims was not
reader.)
                           decided on equal protection grounds and dealt with a very narrow
                           question that was not at issue in the instant case, the federal constitution
                           does not have an express privacy clause similar to the provision of the
                           Illinois Constitution and the Illinois privacy law governing the instant
                           case is not in lockstep with its federal counterpart.
Decision Under              Appeal from the Circuit Court of Cook County, No. 09–CH–38661; the
Review                      Hon. Daniel A. Riley, Judge, presiding.



Judgment                    Affirmed.


Counsel on                  Lorie Chaiten, Leah Bartelt, and Krista Stone-Manista, all of Roger
Appeal                      Baldwin Foundation of ACLU, Inc., and Kathleen Roach, Rachel
                            Niewoehner, and Greeta Malhorta, all of Sidley Austin LLP, both of
                            Chicago, and Jennifer Dalven and Alexa Kolbi-Molinas, both of ACLU
                            Foundation, of New York, New York, for appellants.

                            Lisa Madigan, Attorney General, of Chicago (Michael Scodro, Solicitor
                            General, and Jane Elinor Notz and Brett Legner, Assistant Attorneys
                            General, of counsel), for appellees.

                            Paul Benjamin Linton, of Thomas More Society, of Northbrook, and
                            Thomas Brejcha and Peter Breen, both of Thomas More Society, of
                            Chicago, for intervenors-appellants.


Panel                       JUSTICE R. GORDON delivered the judgement of the court, with
                            opinion.
                            Justice McBride concurred in part and dissented in part, with opinion.
                            Presiding Justice Garcia specially concurred, with opinion.



                                              OPINION

¶1          Plaintiffs challenge the constitutionality of the Parental Notice of Abortion Act of 1995
        (the Act) (750 ILCS 70/1 et seq. (West 2008)), under the Illinois Constitution alone.
¶2          In the proceedings below, the trial court entered judgment on the pleadings and dismissed
        plaintiffs’ complaint with prejudice. In this consolidated appeal, plaintiffs appeal the trial
        court’s dismissal, and the proposed intervenors appeal the trial court’s denial of their petition
        to intervene.
¶3          The legal issues that we are asked to decide on this appeal are fairly straightforward and
        simple and do not take us into any political arena. The trial court held that plaintiffs’ equal
        protection and due process claims were barred by collateral estoppel, and that the privacy
        claim must be dismissed because Illinois privacy law is coextensive with federal privacy law

                                                  -2-
       on this issue and federal privacy law would require dismissal. For the reasons that follow,
       we conclude, first, plaintiffs’ equal protection claim is not barred by collateral estoppel,
       because the federal opinion which allegedly estopped the claim was not decided on equal
       protection grounds. Zbaraz v. Madigan, 572 F.3d 370 (7th Cir. 2009). Second, plaintiffs’ due
       process claim is not barred by collateral estoppel, because the federal court was presented
       with only a very narrow question which is not at issue here. Zbaraz, 572 F.3d at 373, 376.
       Third, state and federal constitutional clauses may be considered coextensive when the two
       clauses are worded the same, but this logic does not apply when the Illinois Constitution of
       1970 has an express clause, such as a right to privacy clause, which the federal constitution
       does not.
¶4         Therefore, we reverse the trial court’s order dismissing the complaint, we affirm the trial
       court’s denial of the petition to intervene, and we remand for further proceedings consistent
       with this opinion.

¶5                                       BACKGROUND

¶6                                         I. The Parties

¶7                                           A. Plaintiffs
¶8         The plaintiffs are the Hope Clinic for Women, Ltd. (Hope Clinic), and Dr. Allison
       Cowett. The Hope Clinic is a licensed private medical clinic located in Granite City, Illinois,
       that provides reproductive health services, including abortions.
¶9         Dr. Cowett is a physician licensed to practice medicine in Illinois, as well as an assistant
       professor at the University of Illinois at Chicago (UIC) and the director of UIC’s Center for
       Reproductive Health. Dr. Cowett provides a broad range of gynecological and obstetric care,
       including abortions.
¶ 10       Dr. Cowett, as well as the other physicians who provide medical care at Hope Clinic, are
       subject to professional discipline and civil penalties for failure to comply with the Act’s
       requirements.

¶ 11                          B. Defendants and Proposed Intervenors
¶ 12        Defendants are sued in their official capacity only. Brent Adams is the Acting Secretary
       of the Illinois Department of Financial and Professional Regulation (the Department). Daniel
       Bluthardt is a director of a division within the Department, namely, the Division of
       Professional Regulation. The third defendant is the Illinois State Medical Disciplinary Board.
       All defendants are responsible for imposing professional discipline on physicians who fail
       to comply with the Act’s requirements.
¶ 13        The proposed intervenors, like defendants, seek dismissal of plaintiffs’ complaint. The
       two proposed intervenors are Stewart Umholtz, the State’s Attorney of Tazewell County,
       Illinois, and Edward Deters, the State’s Attorney of Effingham County, Illinois.


                                                 -3-
¶ 14                                           II. The Act
¶ 15       The Act places on physicians the responsibility of disclosing to a “parent, grandparent,
       step-parent living in the household, or legal guardian” the fact that his or her minor or
       incompetent child is seeking an abortion. 750 ILCS 70/10, 15 (West 2008).
¶ 16       If a pregnant minor seeks a physician’s help and chooses to continue her pregnancy, no
       notice is required even when: she has been adjudicated incompetent; complications may
       endanger her life or health; she is homeless; the resulting child will be severely disabled; or
       the minor seeks to give the child up for adoption. 750 ILCS 70/15 (West 2008). The Act’s
       stated purpose is to protect the best interests of “immature minors [who] often lack the ability
       to make fully informed choices that consider both the immediate and long-range
       consequences.” 750 ILCS 70/5 (West 2008) (“Legislative findings and purpose”).
¶ 17       Even if the minor seeks to end her pregnancy, no notice is required if the minor has, or
       has ever had, a husband. 750 ILCS 70/10 (West 2008).
¶ 18       There is no exception for rape or incest, unless it was committed by a parent, guardian,
       grandparent, or a stepparent living in the household. If the minor is raped by a stepparent, and
       the minor no longer resides in his household, the parental notice requirements still apply.
       Also, no exception is provided if the minor’s parent or guardian sexually or physically
       abused someone in the minor’s household, other than the minor. 750 ILCS 70/20 (West
       2008) (exceptions to notice requirement).
¶ 19       The Act applies both: (1) to minors; and (2) to women who have been adjudicated
       incompetent and have been appointed a guardian. The Act defines a “minor” as a person, 17
       years old or under, who has not been married or declared emancipated. 750 ILCS 70/10
       (West 2008).
¶ 20       The Act requires physicians to provide 48-hour actual notice to an adult family member
       of the intent of the minor or incompetent person to have an abortion. 750 ILCS 70/15 (West
       2008). An “adult family member” must be over 21 years old and can be a parent,
       grandparent, stepparent living in the household or legal guardian. 750 ILCS 70/10 (West
       2008).
¶ 21       The Act requires a physician to make “a reasonable effort” to provide actual notice. 750
       ILCS 70/15 (West 2008). “Reasonable effort” is not defined. 750 ILCS 70/10 (West 2008).
       Only after the reasonable effort has failed can the physician turn to constructive notice. 750
       ILCS 70/15 (West 2008). The physician must then provide 48-hour constructive notice,
       which is defined as notice by certified mail to the last known address of the person entitled
       to notice. 750 ILCS 70/10 (West 2008).
¶ 22       Although the term “reasonable effort” is not defined, a physician may lose his or her
       license or have it suspended if he or she is found to have “willfully” failed to provide notice.
       750 ILCS 70/40 (West 2008). The Act provides that “[a]ny physician who wilfully fails to
       provide notice as required under this Act before performing an abortion on a minor or an
       incompetent person shall be referred to the Illinois State Medical Disciplinary Board for
       action in accordance with Section 22 of the Medical Practice Act of 1987 [225 ILCS 60/22


                                                 -4-
       (West 2008)].”1 750 ILCS 70/40(a) (West 2008). The Act also provides physicians with a
       good-faith defense. 750 ILCS 70/45 (West 2008). If the physician can prove that he or she
       was acting in good faith when he or she provided notice or relied on an exception in the Act,
       then he or she cannot be subject to civil or criminal liability or discipline. 750 ILCS 70/45
       (West 2008).
¶ 23        The Act defines an abortion as “the use of any instrument, medicine, drug, or any other
       substance or device to terminate the pregnancy of a woman known to be pregnant.” 750 ILCS
       70/10 (West 2008). However, the Act places no express obligation on a physician to
       ascertain whether his or her patient is pregnant, a minor, or an incompetent.
¶ 24        The Act provides exceptions to notice if the physician finds that there is a medical
       emergency, or if the minor was the victim of sexual abuse, neglect or physical abuse by a
       parent, guardian, grandparent, or step-parent living in the minor’s household. 750 ILCS
       70/20 (West 2008).
¶ 25        To obtain the abuse or neglect exception, the minor must declare in writing that she was
       the victim of abuse or neglect by a parent, guardian, grandparent, or stepparent living in her
       household. 750 ILCS 70/20 (West 2008). After the minor places her declaration in writing,
       the physician may delay notifying state authorities, but only until after the abortion is
       performed. 750 ILCS 70/20 (West 2008). To obtain the medical emergency exception, the
       physician must certify in writing that immediate action is required to avert the minor’s death
       or a substantial and irreversible bodily impairment. 750 ILCS 70/10, 20 (West 2008).
¶ 26        The Act also permits a minor or incompetent person to file a petition in court seeking
       waiver of the notice requirements. 750 ILCS 70/25 (West 2008). The Act does not require
       the contacted physician to notify the minor of this option or of how or where to file. After
       a minor or incompetent person successfully files a petition in court, the trial court appoints
       a guardian ad litem. 750 ILCS 70/25 (West 2008). The trial court then has 48 hours after the
       filing to issue a ruling. 750 ILCS 70/25 (West 2008).

¶ 27                        III. The Claims in the Complaint and Petition

¶ 28                                     A. Plaintiffs’ Claims
¶ 29       Plaintiffs claimed that the Act violates a number of clauses of the Illinois Constitution.
       All the clauses are part of article I, which is our state’s Bill of Rights. Specifically, the
       clauses named by plaintiffs were: (1) the privacy clause (Ill. Const. 1970, art. I, § 6); (2) the
       due process clause (Ill. Const. 1970, art. I, § 2); (3) the equal protection clause (Ill. Const.
       1970, art. I, § 2); and (4) the gender equality clause (Ill. Const. 1970, art. I, § 18).
¶ 30       Our due process and equal protection clauses are worded similarly to their federal
       counterparts. The due process and equal protection section of our Illinois Constitution states


               1
                Section 22 provides, in relevant part, that a physician’s license to practice medicine may
       be revoked for a “[w]illful failure to provide notice when notice is required under the Parental Notice
       of Abortion Act of 1995.” 225 ILCS 60/22(A) (40) (West 2008).

                                                    -5-
       in full that “[n]o person shall be deprived of life, liberty or property without due process of
       law nor be denied the equal protection of the laws.” Ill. Const. 1970, art. I, § 2.
¶ 31       By contrast, the privacy and gender equality clauses of the Illinois Constitution do not
       have any explicit counterparts in the federal constitution. Our privacy clause states, in
       relevant part, that the people of Illinois “shall have the right to be secure in their persons ***
       against unreasonable *** invasions of privacy.” Ill. Const. 1970, art. I, § 6. The gender
       equality section of our constitution states, in full, that “[t]he equal protection of the laws shall
       not be denied or abridged on account of sex by the State or its units of local government and
       school districts.” Ill. Const. 1970, art. I, § 18.
¶ 32       As relief, plaintiffs sought a temporary restraining order, preliminary and injunctive
       relief, a declaration that the Act is unconstitutional, and such other relief as the court may
       deem just and proper.

¶ 33                                    B. Intervenors’ Claims
¶ 34       On October 29, 2009, the proposed intervenors filed a petition seeking to intervene. They
       claimed, first, that they could intervene, “as of right,” pursuant to section 2–408(a)(2) of the
       Code of Civil Procedure (735 ILCS 5/2–408(a)(2) (West 2008)), which authorizes
       intervention where the representation of existing parties may be inadequate and the
       intervenors would be bound by any order or judgment in the action. In the alternative, they
       claimed that they should be allowed to intervene by permission, which permits intervention
       where the intervenors’ claim and the main action have questions of law and fact in common.
       735 ILCS 5/2–408(b)(2) (West 2008).

¶ 35                                     IV. Appealed Orders

¶ 36                                        A. By Plaintiffs
¶ 37       On March 29, 2010, in a 10-page memorandum order, the trial court granted defendants’
       motion for judgment on the pleadings and dismissed plaintiffs’ complaint with prejudice.
       The trial court also dissolved the temporary restraining order (TRO) that it had previously
       entered on October 29, 2010. However, the trial court stayed for 60 days both its order and
       the dissolution of the TRO, in order to allow plaintiffs an opportunity to appeal. On April 28,
       2010, the trial court denied plaintiffs’ motion to reconsider and to vacate the March 29
       judgment. On May 27, 2010, plaintiffs filed a notice appealing the trial court’s orders of both
       March 29 and April 28, 2010.
¶ 38       In its March 29 written order, the trial court held: “Notwithstanding Plaintiffs’
       compelling evidence that parental notification of abortion for minors will often expose
       minors seeking an abortion to increased risks and anxieties, this Court, for the reasons set
       forth herein is compelled to find the Act is constitutional.” The written order also stated that
       “[t]he court finds that the Act will encumber a minor’s choice” and that “this court finds that,
       for many minor women, disclosure will result in worse results, including physical and
       emotional abuse.”


                                                   -6-
¶ 39        In open court, the trial court elaborated on its written findings. The trial court found that
       “the evidence makes it clear that it’s likely to cause more harm than good.” The trial court
       also held that “[t]his law recognizes that there does exist a class or group of individuals
       within our State who are minors and who have become pregnant,” and that “[t]he Act
       discriminates between those minors who elect to give birth and those minors who elect to
       terminate their pregnancy.” The trial court observed that “[m]inors who elect to give birth
       may do so without any State intervention regarding medical choices or parental notification,
       including consenting to an adoption.” By contrast, “[m]inors who seek an abortion must
       notify their parents or appear before a judge.”
¶ 40        Despite finding that the evidence established that the law caused more harm than good2
       and that the law discriminated against certain minors within a class,3 the trial court stated that
       it felt “compelled to find” the law constitutional for the following reasons.
¶ 41        The trial court found, first, that plaintiffs’ due process and equal protection claims were
       barred by prior federal litigation. Second, the trial court held that plaintiffs’ privacy claim
       must be dismissed, because our state’s abortion rights are coextensive with federal rights;
       and because the Illinois Constitution bars only unreasonable invasions of privacy and “there
       are circumstances” when the Act’s burden on a minor’s abortion rights would not be
       unreasonable. Third, the trial court found that plaintiffs’ gender equality claim must be
       dismissed, without applying strict scrutiny review. For these reasons, the trial court granted
       defendants judgment on the pleadings and dismissed plaintiffs’ complaint with prejudice.

¶ 42                                      B. By Intervenors
¶ 43       On November 19, 2009, the trial court denied the motion of the proposed intervenors for
       leave to intervene. On March 15, 2010, the trial court denied their motion to reconsider, but
       granted them leave to file their brief as an amicus curiae. On May 28, 2010, the trial court
       denied their supplemental motion. The trial court’s orders indicated that reasons were
       provided in open court. On May 28, 2010, the proposed intervenors filed a notice of appeal,
       appealing from these three orders. In their notice, the intervenors asked this court to grant
       them leave to appeal and to affirm the dismissal of plaintiffs’ action.
¶ 44       On November 19, 2009, the trial court stated its reasons in open court, as follows:
               “I don’t find the state’s attorneys to be necessary parties to this litigation, and I find


               2
                The trial court emphasized that it reached its holding “[n]otwithstanding Plaintiff’s
       compelling evidence that parental notification of abortions for minors will often expose minors
       seeking an abortion to increased risks.” The trial court also stated: “this court finds that, for many
       minor women, disclosure will result in worse results, including physical and emotional abuse.”
               3
                The trial court agreed with plaintiffs that the Act would have “a purely negative effect on
       minors seeking abortions who do not desire parental involvement.” The trial court stated: “The court
       finds that the Act will encumber a minor’s choice to terminate her pregnancy, and will lead to
       disclosure of confidential information about her sexual history and reproductive choices to adult
       members of her immediate family.”

                                                    -7-
              that the Attorney General’s office is indeed adequate to represent the interests of all
              the people affected by this litigation ***.”
       On March 15, 2010, the trial court stated in open court only that it “will not reconsider”
       allowing the motion to intervene. For the proceedings held on May 28, 2010, no transcript
       was included in the appellate record.

¶ 45                                    V. Prior Litigation
¶ 46      To provide a context for our opinion today, we provide, first, a description of earlier
       lawsuits and the events that triggered them. Then we discuss in depth the recent federal
       opinion which the trial court found to have preclusive effect.

¶ 47                                 A. Earlier Acts and Litigation
¶ 48        The Illinois General Assembly passed its first Parental Notice of Abortion Act in 1983.
       A year later, the federal district court held the 1983 act unconstitutional, because it failed to
       insure a minor’s anonymity and failed to provide for an expedited appeal. Zbaraz v.
       Hartigan, 584 F. Supp. 1452 (N.D. Ill. 1984). In 1985, the Seventh Circuit Court of Appeals
       affirmed and continued the previously entered injunction. The injunction was continued so
       that the Illinois Supreme Court could promulgate rules for the judicial bypass procedure
       which would ensure both expedited appeals and anonymity. Zbaraz v. Hartigan, 763 F.2d
       1532 (7th Cir. 1985). In 1991, the federal district court held that the rule promulgated by the
       Illinois Supreme Court was insufficient, and the injunction was continued. Zbaraz v.
       Hartigan, 776 F. Supp. 375 (N.D. Ill. 1991).
¶ 49        In 1995, the Illinois General Assembly repealed the 1983 act and replaced it with the
       1995 act, which is the act at issue on this appeal. In response, the plaintiffs in the federal
       Zbaraz litigation amended their complaint to challenge the 1995 act. The parties then agreed
       to an injunction barring enforcement of the 1995 act, until the Illinois Supreme Court
       promulgated a new rule to implement the new judicial bypass procedure contained in the
       1995 act.
¶ 50        In February 1996, the federal district court entered a permanent injunction because the
       Illinois Supreme Court announced that it would not promulgate a new rule. However, after
       10 years, the Illinois Supreme Court did promulgate the new rule. Supreme Court Rule 303A
       provided specific rules to implement the judicial bypass procedure of the 1995 act. Ill. S. Ct.
       R. 303A (eff. Sept. 20, 2006).
¶ 51        In 2008, the federal district court held that, even with the newly promulgated Rule 303A,
       the 1995 act was still unconstitutional. Zbaraz v. Madigan, No. 84 C 771, 2008 U.S. Dist.
       LEXIS 15559 (N.D. Ill. Feb. 28, 2008). The Zbaraz defendants appealed to the Seventh
       Circuit Court of Appeals which issued the opinion described below.

¶ 52                              B. Recent Seventh Circuit Opinion
¶ 53       Since the trial court in the case at bar found collateral estoppel based on the 2009 opinion
       of the Seventh Circuit in the Zbaraz litigation, we describe it here in depth.

                                                 -8-
¶ 54        In 2009, the Seventh Circuit Court of Appeals was presented with, what it acknowledged,
       was a very “narrow” question. Zbaraz, 572 F.3d at 373, 387 (“we emphasize again how
       narrow is the argument the plaintiffs raise here”). The Zbaraz plaintiffs presented only a
       facial challenge to only one section of the Act: the judicial bypass procedure. Zbaraz, 572
       F.3d at 373. Since the Zbaraz plaintiffs brought only a facial challenge to the bypass
       procedure, the court stated “we express no view as to whether the Illinois notice act would
       withstand an as-applied challenge by individual women who have attempted to participate
       in bypass procedures and found them wanting.” Zbaraz, 572 F.3d at 388.
¶ 55        The sole argument presented by the Zbaraz plaintiffs on appeal was found by the Seventh
       Circuit to be “an excess of ingenuity.” Zbaraz, 572 F.3d at 383. The Zbaraz plaintiffs
       observed, correctly, that parental notice could be waived if a court found either: (1) that the
       minor was mature enough to make her own intelligent decision; or (2) that notice would not
       be in the minor’s best interest. 750 ILCS 750 ILCS 70/25 (West 2008). The Zbaraz plaintiffs
       argued that a trial court would consider the minor’s best interest only if it had first found that
       the minor was too immature. If the trial court found the minor to be too immature to
       consent–the argument went–then the minor could not legally consent. 750 ILCS 70/30 (West
       2008) (prohibiting anyone from performing an abortion on a minor without the minor’s
       consent). The Zbaraz plaintiffs argued, and the district court agreed, that an immature minor
       would be left in “a legal limbo” without a mechanism to obtain an abortion, even after the
       trial court had ruled that it was in her best interests not to seek parental notice. Zbaraz, 572
       F.3d at 376. The Seventh Circuit rejected this very narrow argument, finding that “[e]ach link
       in this chain of argument misinterprets the language of the statute.” Zbaraz, 572 F.3d at 383.
       This argument is not repeated in the appeal before us.

¶ 56                                         ANALYSIS
¶ 57       In this lawsuit, plaintiffs, who are medical providers, challenged the constitutionality,
       under the Illinois Constitution alone, of the Act. In the circuit court, plaintiffs’ complaint was
       dismissed with prejudice, and judgment entered on the pleadings for defendants. Also, the
       motion to intervene by two State’s Attorneys from two Illinois counties was denied.
¶ 58       As noted above, the trial court found, first, that plaintiffs’ due process and equal
       protection claims were barred by prior federal litigation. Second, the trial court held that
       plaintiffs’ privacy claim must be dismissed, because our state’s abortion rights are
       coextensive with federal rights; and because the Illinois Constitution bars only unreasonable
       invasions of privacy and “there are circumstances” when the Act’s burden on a minor’s
       abortion rights would not be unreasonable. Third, the trial court found that plaintiffs’ gender
       equality claim must be dismissed, without applying strict scrutiny review. Also, the trial
       court found that “the Attorney General’s office is indeed adequate to represent the interests
       of all the people affected by this litigation.” For these reasons, the trial court granted
       defendants judgment on the pleadings, dismissed plaintiffs’ complaint with prejudice, and
       denied the motion to intervene.
¶ 59       As we explain below, we affirm the trial court’s denial of the petition to intervene and
       reverse its dismissal of plaintiffs’ complaint.


                                                  -9-
¶ 60                                 I. Standard of Review
¶ 61       There is no dispute among the parties concerning the appropriate standard of review. As
       we discuss below, we apply a de novo standard of review to the trial court’s judgment on the
       pleadings, and an abuse-of-discretion standard to the trial court’s denial of the motion to
       intervene.

¶ 62                          A. Standard: Judgment on the Pleadings
¶ 63       We review de novo a trial court’s grant of judgment on the pleadings. Pekin Insurance
       Co. v. Wilson, 237 Ill. 2d 446, 455 (2010) (citing Gillen v. State Farm Mutual Automobile
       Insurance Co., 215 Ill. 2d 381, 385 (2005)). A motion for judgment on the pleadings, as its
       name implies, is limited to the pleadings. Pekin, 237 Ill. 2d at 455 (citing Employers
       Insurance of Wausau v. Ehlco Liquidating Trust, 186 Ill. 2d 127, 138 (1999)). It is properly
       granted only if the pleadings disclose no genuine issue of material fact and if the movant is
       entitled to judgment as a matter of law. Pekin, 237 Ill. 2d at 455. When defendants are the
       movants, the court will consider, as admitted by defendants, all the well-pleaded facts set
       forth in the complaint and all the reasonable inferences that may be drawn from those facts,
       as admitted by defendants. Pekin, 237 Ill. 2d at 455 (citing Employers Insurance, 186 Ill. 2d
       at 138). When ruling on a motion for judgment on the pleadings, a court may consider only
       those facts apparent from the face of the pleadings, matters subject to judicial notice, and
       judicial admissions in the record. Gillen, 215 Ill. 2d at 385 (citing M.A.K. v. Rush-
       Presbyterian-St. Luke’s Medical Center, 198 Ill. 2d 249, 255 (2001)).

¶ 64                             B. Standard: Motion to Intervene
¶ 65       An appellate court reviews a trial court’s decision on a petition to intervene only for an
       abuse of discretion. In re Adoption of S.G., 401 Ill. App. 3d 775, 784 (2010). “A trial court
       abuses its discretion only when its ruling is arbitrary, fanciful, or unreasonable, or where no
       reasonable person would take the view adopted by the trial court.” (Internal quotation marks
       omitted.) In re Adoption of S.G., 401 Ill. App. 3d at 784.

¶ 66                                   II. Collateral Estoppel
¶ 67       For the reasons discussed below, we hold that the trial court erred in dismissing
       plaintiffs’ equal protection and due process claims.
¶ 68       The trial court decided plaintiffs’ equal protection and due process claims solely on
       collateral estoppel grounds. First, the trial court correctly observed that the issue in this case
       was “whether the equal protection and due process issues are identical to those litigated in
       the federal court.” Hope Clinic v. Adams, No. 09 CH 38661, order at 4 (Cir. Ct. Cook Co.
       Mar. 29, 2010). However, to answer that question, the trial court considered only “whether
       the state constitutional provisions at issue should be analyzed in lockstep with their federal
       counterparts.” Hope Clinic v. Adams, No. 09 CH 38661, order at 4 (Cir. Ct. Cook Co. Mar.
       29, 2010). Based solely on its conclusion that the federal and state clauses were

                                                 -10-
       “synonymous,” the trial court held that “Plaintiffs’ equal protection and due process issues
       were sufficiently and finally decided in the federal litigation.” Hope Clinic v. Adams, No.
       09 CH 38661, order at 4 (Cir. Ct. Cook Co. Mar. 29, 2010). However, the trial court did not
       compare the claims asserted in plaintiffs’ complaint to the specific issues actually litigated
       in the federal suit, in order to determine whether plaintiffs’ equal protection and due process
       issues here had been sufficiently and finally decided in the federal suit.
¶ 69        Whether the doctrine of collateral estoppel applies in a particular case is a question of law
       that we review de novo. State Building Venture v. O’Donnell, 239 Ill. 2d 151, 158 (2010);
       Hurlbert v. Charles, 238 Ill. 2d 248, 254 (2010). The collateral estoppel doctrine prevents
       a party from relitigating a specific question or fact that was already decided against it in a
       prior case. People v. Jones, 207 Ill. 2d 122, 138-39 (2003); People v. Tenner, 206 Ill. 2d 381,
       396 (2002).
¶ 70        However, “the judgment in the first suit operates as an estoppel only as to the point or
       question actually litigated and determined and not as to [any] other matters which might have
       been litigated and determined.” (Emphasis in original.) Nowak v. St. Rita High School, 197
       Ill. 2d 381, 390 (2001) (citing Housing Authority for La Salle County v. Young Men’s
       Christian Ass’n, 101 Ill. 2d 246, 252 (1984)). “Application of the doctrine of collateral
       estoppel must be narrowly tailored to fit the precise facts and issues that were clearly
       determined in the prior judgment.” Nowak, 197 Ill. 2d at 390-91 (citing Kessinger v. Grefco,
       Inc., 173 Ill. 2d 447, 467 (1996)).
¶ 71        The parties seeking to invoke the doctrine–in this case, defendants–have the burden of
       meeting three requirements. Jones, 207 Ill. 2d at 139. But, these three requirements are
       merely a “minimum threshold.” Nowak, 197 Ill. 2d at 391. Since collateral estoppel is an
       equitable doctrine, a court must still consider the equities of applying the doctrine, even after
       a party has met these requirements. Nowak, 197 Ill. 2d at 391. A court must still “balance the
       need to limit litigation against the right of a fair adversary proceeding in which a party may
       fully present his case.” Nowak, 197 Ill. 2d at 391.
¶ 72        The three threshold requirements are, first, that the specific issue decided in the prior suit
       must be identical with the one presented in the current suit. State Building Venture, 239 Ill.
       2d at 158; Hurlbert, 238 Ill. 2d at 255. See also Jones, 207 Ill. 2d at 139 (“the same one”).
       Second, the determination of this issue or fact must have been a critical and necessary part
       of a final judgment in the prior suit. Jones, 207 Ill. 2d at 139. See also State Building
       Venture, 239 Ill. 2d at 158; Hurlbert, 238 Ill. 2d at 255. Third, the party against whom
       estoppel is asserted was a party or in privity with a party to the prior suit. State Building
       Venture, 239 Ill. 2d at 158; Hurlbert, 238 Ill. 2d at 255. In the case at bar, defendants failed
       to meet the first requirement.
¶ 73        The issues here and the issue in the federal suit were not the same. The Seventh Circuit
       Court of Appeals began its opinion by observing what a narrow question had been presented
       to it:
                    “The question presented here is a narrow one: whether the Illinois Parental Notice
                of Abortion Act of 1995, 750 ILCS 701 et seq., is facially invalid because its judicial
                bypass provisions lack language authorizing a state court judge to issue an order


                                                 -11-
               allowing an immature minor to consent to an abortion without notifying her parents,
               where an abortion without notice would be in her best interests.” Zbaraz, 572 F.3d
               at 373.
       The Seventh Circuit’s narrowness comments served as bookends for its opinion, both
       opening and closing it. At the close of its opinion, the Seventh Circuit stated: “we emphasize
       again how narrow is the argument the plaintiffs raise here.” Zbaraz, 572 F.3d at 387.
¶ 74       The questions presented here differ from the question presented in Zbaraz for several
       reasons.
¶ 75       First, the question presented in Zbaraz was narrow. The issue, simply put, was whether
       the Act was written in such a way as to defeat its own judicial bypass procedure. Zbaraz, 572
       F.3d at 387 (holding that an act cannot be held to destroy itself). Specifically, the question
       in Zbaraz was whether, even after a court had found that waiving parental consent was
       warranted, a minor would still be unable to receive an abortion, because she would be too
       immature to provide the informed consent required by the Act. Zbaraz, 572 F.3d at 376.
       Plaintiffs’ only claim was that the Act left a minor in “ ‘legal limbo,’ ” and the Seventh
       Circuit found that it did not. Zbaraz, 572 F.3d at 376 (quoting Zbaraz, 2008 WL 589028, at
       *3). By contrast, plaintiffs in the case at bar do not make any such “legal limbo” claims.
       Thus, the questions presented here differ from the one, narrow question presented and
       decided in Zbaraz. See Nowak, 197 Ill. 2d at 394 (prior dismissal by federal court of
       plaintiff’s federal discrimination claim had “nothing to do with” plaintiff’s state claim based
       on “the independent protection” provided by his employment contract).
¶ 76       Second, the Zbaraz plaintiffs raised solely “a facial challenge.” Zbaraz, 572 F.3d at 381.
       As a result, the Seventh Circuit explicitly left open the question of whether the Act, as
       applied, was constitutional. The federal appeals court stated, unequivocally: “we express no
       view as to whether the Illinois notice act would withstand an as-applied challenge.” Zbaraz,
       572 F.3d at 388. The federal appeals court gave examples of what might constitute
       “compelling evidence” and stated that it “express[ed] no view regarding the availability or
       likely success of such evidence.” Zbaraz, 572 F.3d at 382 n.7.4 In the case at bar, most of the
       complaint discusses the effects and consequences of the Act, as applied to minors. On this
       appeal, plaintiffs specifically ask this court to “reverse and remand to the circuit court with
       instructions, upon proof of the alleged wrongs, [to] award appropriate relief.” Plaintiffs argue
       that the trial court erred in dismissing on the ground that they could not succeed on a facial
       challenge, where their alleged facts demonstrated “harm in the form of physical and
       emotional abuse.” Since the federal court explicitly left open the possibility that a later suit
       could submit the proof needed to support “an as-applied challenge,” collateral estoppel
       should not apply here, and dismissal at this early stage is premature.
¶ 77       Third, plaintiffs’ equal protection claim was neither litigated nor decided in the federal


               4
                 The federal appeals court provided the following example. “More compelling evidence
       might have been in the form of, for instance, affidavits from young women establishing that they
       would not have been able to avail themselves of the bypass procedure without their parents learning
       of it, such that the bypass offered a de jure but not a de facto remedy.” Zbaraz, 572 F.3d at 382 n.7.

                                                   -12-
       suit.5 Although the federal plaintiffs raised an equal protection claim in their complaint, the
       Seventh Circuit ruled solely on due process grounds. Zbaraz, 572 F.3d at 373 (question
       concerned the due process of the judicial bypass procedure); see also Zbaraz, 572 F.3d at 380
       (applying “Bellotti II’s criteria”); Bellotti v. Baird (Bellotti II), 443 U.S. 622, 650 n.30 (1979)
       (not decided on equal protection grounds). The mere statement of a claim in a complaint is
       insufficient to create collateral estoppel in a subsequent suit; the claim must have been
       actually litigated and decided in the first suit to lead to collateral estoppel in the second suit.
       Nowak, 197 Ill. 2d at 390 (“the judgment in the first suit operates as an estoppel only as to
       the point or question actually litigated and determined”). Thus, plaintiffs’ equal protection
       claim is not barred by collateral estoppel.
¶ 78       Fourth, even if we were to find that the Zbaraz opinion had a preclusive effect on
       plaintiffs’ due process claim, it considered only the judicial bypass procedure. Thus it could
       not have a preclusive effect on plaintiffs’ allegations concerning other parts of the Act.
¶ 79       For these reasons, we reverse the trial court’s ruling that collateral estoppel precluded
       plaintiffs’ equal protection and due process claims.

¶ 80                           III. The Illinois Right to Privacy Clause
¶ 81       Plaintiffs’ privacy claim implicates two aspects of the Illinois privacy clause: the right
       to an abortion (Family Life League v. Department of Public Aid, 112 Ill. 2d 449, 454 (1986)
       (the Illinois privacy right “encompasses a woman’s decision of whether to terminate her
       pregnancy”)); and the right against state-ordered disclosure of medical information (Kunkel
       v. Walton, 179 Ill. 2d 519, 537 (1997) (“confidentiality of personal medical information is,
       without question, at the core” of the Illinois privacy right)). The trial court held that
       plaintiffs’ privacy claim must be dismissed because the Illinois abortion right is coextensive
       with its federal counterpart, and federal law would require dismissal.
¶ 82       While state and federal constitutional clauses may be considered coextensive when the
       two clauses are worded the same, this logic does not apply when the Illinois Constitution has
       an express clause, such as a right to privacy clause, which the federal constitution does not.
       People v. Caballes, 221 Ill. 2d 282, 289 (2006) (when a clause is unique to the state
       constitution, it “must be interpreted without reference to a federal counterpart”); People v.
       Nesbitt, 405 Ill. App. 3d 823, 828 (2010). As a result, we reverse the trial court’s order
       dismissing plaintiffs’ privacy claim.

¶ 83                                    A. Abortion Right
¶ 84       We agree with much of the trial court’s order on this issue. In its order, the trial court
       observed that our state constitution, unlike its federal counterpart, guarantees its citizens a
       right against “unreasonable *** invasions of privacy.” Ill. Const. 1970, art. I, § 6; Kunkel v.
       Walton, 179 Ill. 2d 519, 537 (1997) (“the right to privacy [is] expressly set forth in our state


               5
                At the oral argument held in this appeal on April 14, 2011, the parties agreed that the equal
       protection claim was not decided in the federal litigation.

                                                   -13-
       constitution”). The trial court also observed that our state’s privacy right “goes beyond” the
       liberties guaranteed by the federal bill of rights and that, as a result, our state constitution has
       not been interpreted in a lockstep manner with the federal constitution on privacy issues. In
       re: May 1991 Will County Grand Jury, 152 Ill. 2d 381, 391 (1992) (the Illinois privacy right
       “goes beyond Federal constitutional guarantees”). See also Caballes, 221 Ill. 2d at 317 (the
       Illinois Constitution’s “additional language” expands upon the rights in the federal
       constitution); Kunkel, 179 Ill. 2d at 537, Best v. Taylor Machine Works, 179 Ill. 2d 367, 450
       (1997); King v. Ryan, 153 Ill. 2d 449, 464 (1992); Nesbitt, 405 Ill. App. 3d at 828. Then,
       quoting our state supreme court, the trial court observed that our state’s privacy right
       includes a woman’s decision whether to terminate a pregnancy. “[C]iting the privacy clause,
       our Supreme Court stated unequivocally that the ‘fundamental right of privacy which
       encompasses a woman’s decision of whether to terminate her pregnancy *** was also
       secured by the drafters of the 1970 Constitution of the State of Illinois.’ ” Hope Clinic v.
       Adams, No. 09 CH 38661, order at 6 (Cir. Ct. Cook Co. Mar. 29, 2010) (quoting Family
       Life, 112 Ill. 2d at 454). See also In re Baby Boy Doe, 260 Ill. App. 3d 392, 399 (1994) (“The
       Illinois Supreme Court [in Family Life] has acknowledged that the State right of privacy
       protects substantive fundamental rights, such as the right to reproductive autonomy.”).6 We
       agree, as we must, with the unequivocal holdings of our supreme court.
¶ 85        However, the trial court found that our supreme court’s “statement in Family Life League
       specifically equates the State’s abortion right with that found in the ‘right of privacy
       guaranteed by the penumbra of the Bill of Rights of the United States Constitution.’ ” Hope
       Clinic v. Adams, No. 09 CH 38661, order at 6 (Cir. Ct. Cook Co. Mar. 29, 2010) (quoting
       Family Life, 112 Ill. 2d at 454). The “statement,” to which the trial court referred, is as
       follows:
                    “In Roe v. Wade, the Supreme Court first recognized a fundamental constitutional
                right of privacy which encompasses a woman’s decision of whether to terminate her
                pregnancy. That right of privacy guaranteed by the penumbra of the Bill of Rights of
                the United States Constitution was also secured by the drafters of the 1970
                Constitution of the State of Illinois. Ill. Const. 1970, art. I, secs. 6, 12.” Family Life,
                112 Ill. 2d at 454.
       We disagree that the above statement means that the two rights are coextensive. Finding that
       a woman’s right to an abortion is independently “secured” by two different and separate
       sources is not the same thing as finding that those two sources are completely and totally
       coextensive. See Family Life, 112 Ill. 2d at 454.
¶ 86        The trial court also found that its “reading” of the above statement was buttressed by
       history. Hope Clinic v. Adams, No. 09 CH 38661, order at 6 (Cir. Ct. Cook Co. Mar. 29,
       2010). The trial court stated that, since the drafters of the Illinois Constitution may not have


               6
                Our supreme court has also held that the constitutional right to privacy encompasses minors
       as well as adults. In re Lakisha M, 227 Ill. 2d 259, 280 (2008) (a minor’s “ ‘zone of privacy’ [is]
       protected by our constitution’s privacy clause”); In re A Minor, 149 Ill. 2d 247, 256-57 (1992)
       (“minor victims have a compelling interest in their right to be free from invasions of their privacy”).

                                                   -14-
       contemplated that the privacy right would include abortion rights, therefore the state and
       federal rights are coextensive. But see Caballes, 221 Ill. 2d at 317 (“ ‘[n]o definition of types
       of privacy’ intended to be protected ‘is offered’ ” (quoting ILCS Ann., Ill. Const. 1970, art.
       I, § 6, Constitutional Commentary, at 522 (Smith-Hurd 1993), 318 (chairman of the Bill of
       Rights Committee evinced a concern with the revelation of “ ‘bedtime intimacies’ ” (quoting
       3 Record of Proceedings, Sixth Illinois Constitutional Convention 1535)))). This argument,
       that the drafters may not have contemplated the privacy right to include abortion rights,
       might be an argument against finding that the privacy right includes abortion rights. But once
       an abortion right is found in the privacy right, as our supreme court has already done, then
       we fail to see how this makes the state right coextensive with its federal counterpart.

¶ 87                     B. Right Against Disclosure of Medical Information
¶ 88        In addition to the abortion right, this case involves the right against state-compelled
       disclosure of medical information. Our supreme court has held repeatedly that the disclosure
       of personal medical and financial information implicates the Illinois right to privacy. Kunkel,
       179 Ill. 2d at 537, 539 (the privacy right is implicated when the statute “provides for state
       action as the means to compel the disclosure”); Best, 179 Ill. 2d at 459; Caballes, 221 Ill. 2d
       at 330; Nesbitt, 405 Ill. App. 3d at 833 (the privacy right is implicated by the disclosure of
       “highly personal matters”). This is yet another example of how our privacy right is not in
       lockstep with the federal constitution.
¶ 89        A short summary of these cases is useful.7 In Kunkel, the supreme court considered a civil
       discovery provision that required plaintiffs in personal injury actions to disclose their full
       medical records to the opposing party. Kunkel, 179 Ill. 2d at 523, 526. Our supreme court
       held that this statutory provision “violates the right to privacy expressly set forth in our state
       constitution.” Kunkel, 179 Ill. 2d at 537. In Best, our supreme court observed that it had, a
       month earlier, declared this same discovery provision unconstitutional in Kunkel. Best, 179
       Ill. 2d at 437. However, since both cases were taken under advisement at the same time, the
       Best court explained why it also found this provision to violate Illinois’s constitutional
       privacy rights. Best, 179 Ill. 2d at 437-38. In reaching the same conclusion, the Best court
       emphasized the state’s “strong public policy in preserving the sanctity of the patient-
       physician relationship.” Best, 179 Ill. 2d at 453-54. This sanctity is also at stake in the case
       at bar.
¶ 90        In Caballes, our supreme court described the “zone of personal privacy that the drafters
       intended to protect” with our state’s right of privacy. Caballes, 221 Ill. 2d at 331. In
       Caballes, our supreme court was called upon to determine whether a dog sniff of a vehicle
       constituted an invasion of privacy, and the court held that it did not. Caballes, 221 Ill. 2d at
       289. The court listed the reasons why a dog sniff failed to qualify as a privacy invasion: a dog
       sniff “does not reveal private medical information,” it “will not reveal the contents of diaries
       or love letters,” and “it will not review sexual orientation or marital infidelity.” Caballes, 221
       Ill. 2d at 330-31. These examples show that the “zone of personal privacy,” protected by our


               7
                   A summary of the Nesbitt case appears in the next section of this opinion.

                                                    -15-
       state right, includes the type of medical and personal information that is at the very heart of
       the case before us.
¶ 91        In sum, our supreme court has observed “that the Illinois Constitution goes beyond
       federal constitutional guarantees by expressly recognizing a zone of personal privacy, and
       that the protection of that privacy is stated broadly and without restrictions.” Kunkel, 179 Ill.
       2d at 537. See also Nesbitt, 405 Ill. App. 3d at 828 (“broadly written, with no definition
       limiting the types of privacy intended to be protected”). Based on this broad and unrestricted
       guarantee, our supreme court held that “[t]he confidentiality of personal medical information
       is, without question, at the core” of what Illinois “regards as a fundamental component” of
       its constitutional privacy right. Kunkel, 179 Ill. 2d at 537. This privacy guarantee is necessary
       because, to be effective as physicians, physicians are, and must be, “privy to the most
       intimate details of their patients’ lives, touching on diverse subjects like *** sexual health
       and reproductive choice.” Kunkel, 179 Ill. 2d at 537. Reproductive choice is thus at the core
       of this right against state-compelled disclosure of medical information.

¶ 92                                        C. Not Lockstep
¶ 93        In Caballes, the Illinois Supreme Court instructed its lower courts on the correct
       approach when “considering the relationship, if any, between the meaning of the state
       constitution and the meaning of the federal constitution.” Caballes, 221 Ill. 2d at 289. The
       supreme court said that there were “three possible scenarios.” Caballes, 221 Ill. 2d at 289.
       “First, a provision may be unique to the state constitution and, therefore, must be interpreted
       without reference to a federal [constitution].” Caballes, 221 Ill. 2d at 289. Second, a
       provision may be similar to a provision in the federal constitution, but differ in some
       significant respect. Caballes, 221 Ill. 2d at 289-90. Third, the state provision may be identical
       or nearly identical to a federal provision. Caballes, 221 Ill. 2d at 290.
¶ 94        In Caballes, the supreme court was presented with the first and third of these scenarios,
       namely, the unique state provision and the virtually identical state provision. In Caballes, the
       unique state provision was the same one that confronts us today, namely, the right to privacy;
       and the virtually identical provision was the search-and-seizure provision, which is not at
       issue in the case before us. Caballes, 221 Ill. 2d at 288.
¶ 95        For the virtually identical search-and-seizure provision, the Caballes court adopted what
       it called a “limited lockstep approach.” Caballes, 221 Ill. 2d at 309-10. Our supreme court
       defined this approach as one in which we will look first to the federal constitution, and only
       if federal law provides no relief, will we determine whether a state departure is warranted
       based on a specific state criterion. Caballes, 221 Ill. 2d at 309-10. Our supreme court
       provided examples of state criteria, such as: a language difference in our constitution; the
       debates and committee reports of our constitutional convention; our state tradition; and
       preexisting state law. Caballes, 221 Ill. 2d at 310 (citing People v. Tisler, 103 Ill. 2d 226, 245
       (1984), and People v. Krueger, 175 Ill. 2d 60 (1996)).
¶ 96        However, for the unique right to privacy, our supreme court did not apply this limited
       lockstep approach. Caballes, 221 Ill. 2d at 317-31 (analysis of the state right to privacy). For
       a provision “unique to the state constitution,” the court held that it “must be interpreted

                                                 -16-
        without reference to a federal counterpart.” Caballes, 221 Ill. 2d at 289. Thus, in the case at
        bar, the trial court erred when it applied a lockstep approach to our state’s privacy right.
¶ 97         The appellate court has previously made this exact same point in People v. Nesbitt, 405
        Ill. App. 3d 823 (2010), that the limited lockstep approach does not apply to the right of
        privacy. In Nesbitt, the appellate court affirmed the suppression of a criminal defendant’s
        bank records on the ground that the State had violated her right to privacy under the Illinois
        Constitution by obtaining her bank records without a warrant or subpoena. Nesbitt, 405 Ill.
        App. 3d at 825. The Nesbitt court held that, although the limited lockstep doctrine applied
        to the state’s search and seizure clause, the limited lockstep doctrine did not apply when
        “determining the parameters of the Illinois Constitution’s privacy provision.” Nesbitt, 405
        Ill. App. 3d at 828. The appellate court also refused to adopt as a matter of state law the
        holding of the United States Supreme Court in United States v. Miller, 425 U.S. 435, 442-43
        (1976), which stated that a person had no legitimate expectation of privacy in his or her bank
        records. Nesbitt, 405 Ill. App. 3d at 827, 830. Similarly, in the case at bar, we are under no
        obligation to be in lockstep with federal law in deciding this aspect of our state’s privacy law.
¶ 98         Discussing Caballes, the appellate court held:
                     “Caballes applied limited lockstep analysis to the search and seizure provision
                of our state constitution. Caballes, 221 Ill. 2d at 313. The court further recognized
                that, in contrast to article I, section 6, of the Illinois Constitution, the fourth
                amendment to the federal constitution makes no explicit mention of privacy,
                guaranteeing only the ‘right of the people to be secure in their persons, houses,
                papers, and effects, against unreasonable searches and seizures.’ U.S. Const., amend
                IV. According to the court, this distinction reflects that the privacy clause of article
                I, section 6, expands upon the rights guaranteed by the fourth (and fourteenth)
                amendment to the federal constitution. Caballes, 221 Ill. 2d at 317 (citing to
                constitutional comments). Thus, the fact that article I, section 6’s search and seizure
                provision is read in limited lockstep with the fourth amendment to the federal
                constitution does not require that the privacy clause of our constitution must be
                interpreted in accordance with federal law. In other words, Caballes does not require
                application of limited lockstep analysis when determining the parameters of the
                Illinois Constitution’s privacy provision.” (Emphasis omitted.) Nesbitt, 405 Ill. App.
                3d at 828.
        We see no reason to depart from the sound logic of our own appellate precedent.
¶ 99         For all the above reasons, we reverse the trial court’s order finding that the Illinois
        privacy law governing this case was in lockstep with its federal counterpart.

¶ 100                                     D. Not Reasonable
¶ 101       As an alternative basis for dismissing plaintiffs’ privacy claim, the trial court found that
        the Illinois Constitution provides protection against only unreasonable invasions of privacy,
        and that the Act’s privacy invasions were not unreasonable.



                                                  -17-
¶ 102                                  1. Reasonableness Test
¶ 103      The Illinois right to privacy differs from the federal right to privacy in that, in Illinois,
      the governing test is whether the privacy invasion was “reasonable.” Caballes, 221 Ill. 2d at
      321. By contrast, in federal privacy law, the various tests that have been used include the
      “rational basis” test, the “strict scrutiny” test and the “undue burden” test. For example, all
      three of these tests were employed in Planned Parenthood of Southeastern Pennsylvania v.
      Casey, 505 U.S. 833 (1992), when the United States Supreme Court considered a state law
      requiring a wife to notify her husband of an intended abortion. To strike down the law, four
      justices applied the undue burden test and one justice applied the strict scrutiny test. Casey,
      505 U.S. at 876 (undue burden) (O’Connor, J., with Kennedy and Souter, JJ., concurring),
      920 (undue burden) (Stevens, J., concurring), 926 (strict scrutiny) (Blackmun, J.,
      concurring). By contrast, the four dissenting justices applied the rational basis test. Casey,
      505 U.S. at 966 (Rehnquist, C.J., with White, Scalia and Thomas, JJ., dissenting).
¶ 104      We are fortunate in Illinois that we can bypass the confusion about tests apparent in
      Casey, since our constitution provides a qualitative test expressly in the document itself.
      Since our right to privacy does not come from amorphous “penumbras” (e.g., Roe v. Wade,
      410 U.S. 113, 152 (finding a privacy right “in the penumbras of the Bill of Rights”)), but is
      instead stated directly in our constitution, we know that our guiding principle is
      reasonableness. Ill. Const. 1970, art. I, § 6 (prohibiting only “unreasonable” invasions of
      privacy).
¶ 105      As a result, Illinois privacy jurisprudence is generally not phrased in terms of “a rational
      basis test,” “a strict scrutiny test,” or “an undue burden test.” Our supreme court has made
      clear that, once a right to privacy is established under the Illinois Constitution, the sole test
      for our courts is “whether the state’s invasion of individual privacy is reasonable.” Caballes,
      221 Ill. 2d at 321. Even when the answer to that question requires a balancing of the
      individual’s interest against the state’s interest, that balancing is generally accomplished
      without reference to the strict scrutiny test, the rational basis test or the undue burden test.
      Caballes, 221 Ill. 2d at 321 (balancing the individual’s interest against the state’s interest
      with a test of reasonableness); Nesbitt, 405 Ill. App. 3d at 830 (considering only the
      “reasonableness” of the state’s privacy intrusion); In re Will County Grand Jury, 152 Ill. 2d
      at 392. For example, without discussing strict scrutiny, rational basis or undue burden, our
      supreme court held that the Illinois right to privacy was violated by a state statute that
      required unlimited discovery from a personal injury plaintiff. Kunkel, 179 Ill. 2d at 537-540;
      accord Best, 179 Ill. 2d at 449-59 (reaching the same result for the same question in a case
      that was filed nearly at the same time as Kunkel); Family Life League, 112 Ill. 2d at 456-57
      (without discussing strict scrutiny, rational basis or undue burden, our state supreme court
      held that the Illinois privacy right was not violated by a state statute requiring disclosure of
      a list of abortion providers); In re Lakisha M., 227 Ill. 2d at 278-80 (without discussing strict
      scrutiny, rational basis or undue burden, our state supreme court held that the Illinois privacy
      right was not violated by a state statute requiring DNA extraction from a juvenile offender).
      In our state, the balancing is done by considering the reasonableness of the invasion, as our
      constitution expressly requires. Ill. Const. 1970, art. I, § 6.


                                                 -18-
¶ 106                                2. Trial Court’s Conclusions
¶ 107     In the case at bar, the trial court found that, for many minor women, disclosure will result
      in physical and emotional abuse, and the Act will thus lead to clear infringements of their
      constitutional rights. However, without any explanation of what these circumstances were,
      the trial court also found that “there are circumstances” where disclosure would be
      reasonable and “that is all that is necessary to defeat” plaintiffs’ claim. Hope Clinic v.
      Adams, No. 09 CH 38661, order at 8 (Cir. Ct. Cook Co. Mar. 29, 2010).
¶ 108     The trial court also did not consider the Act’s placement of minor women into categories,
      subjecting some to privacy invasions and exempting others. Casey, 505 U.S. at 896 (finding
      unconstitutional an act which divided women into categories of married and single, and
      placed notice requirements only on the former). Minor women who have, or who have ever
      had a husband, are exempt from this privacy invasion, while the minors who do not have, and
      who never have had, a husband are not exempt.8 Minor women who have been raped or
      subjected to incest by a stepfather are exempt from disclosure only if they remain in his
      home. Minor women who have watched their siblings be subjected to physical or sexual
      abuse by the very parent to whom they must disclose information are not exempt from
      disclosure.
¶ 109     The trial court concluded, without explanation, that the United States Supreme Court had
      upheld more stringent requirements. Hope Clinic v. Adams, No. 09 CH 38661, order at 8
      (Cir. Ct. Cook Co. Mar. 29, 2010). First, every case cited was decided by federal courts
      interpreting federal law and, as we have already discussed, the Illinois privacy right is not in
      lockstep with its federal counterpart. Thus, all these cases are distinguishable.
¶ 110     Second, several decisions cited by the trial court found the statutes unconstitutional.
      Hodgson v. Minnesota, 497 U.S. 417, 450 (1990) (finding unconstitutional a two-parent
      notice requirement); Bellotti II, 443 U.S. at 653 (finding unconstitutional a requirement of
      parental or judicial consent); Casey, 505 U.S. at 898 (finding unconstitutional a requirement
      of spousal notice).9 For the rest of the decisions cited, either notice was not at issue (Planned


                8
                  Although Illinois requires women under age 18 to obtain parental or judicial consent to
        marry (750 ILCS 5/203(1), 208 (West 2008)), that is not true for all states and certainly not for all
        countries. E.g. Kerry Abrams, Immigration Law and the Regulation of Marriage, 91 Minn. L. Rev.
        1625, 1665 n.166 (2007) (some states have differing ages of consent for boys and girls); Michael
        Mello, Executing Rapists: A Reluctant Essay on the Ethics of Legal Scholarship, 4 Wm. & Mary J.
        of Women & L. 129, 138 (1997) (some states permit women to marry as young as age 15 or 16
        without parental consent); Kim Thuy Seelinger, Forced Marriage and Asylum: Perceiving the
        Invisible Harm, 42 Colum. Hum. Rts. L. Rev. 55 (2010) (there is no minimum age of consent to
        marry in certain Islamic countries). The Act’s exemption of married or previously married minors
        is not limited to jurisdictions where parental or judicial consent was required; thus, prior parental
        or judicial consent even to marry cannot be presumed.
                9
                 Although seven justices in Casey appeared to agree that a parental consent provision was
        constitutional, they were unable to agree on an opinion concerning this provision. Thus, it is hard
        to know what this decision stands for on this issue.

                                                   -19-
      Parenthood Ass’n of Kansas City, Missouri, Inc. v. Ashcroft, 462 U.S. 476, 492 n.18 (1983)
      (no notice provision);10 Ohio v. Akron Center for Reproductive Health, 497 U.S. 502
      (1990))11 or there was an exemption which could cover situations involving rape, incest, or
      physical or sexual abuse in the home (H.L. v. Matheson, 450 U.S. 398, 407 n.14 (1981)).
¶ 111     For example, in H.L., 450 U.S. 398, the only issue before the United States Supreme
      Court was the facial validity of a statute requiring a physician to notify parents, “ ‘if
      possible,’ ” and only: (1) if the girl is living with and dependent on them; (2) if she is not
      emancipated; (3) if she is not mature enough to make her own medical decisions; and (4) if
      informing her parents would not pose family conflict. H.L., 450 U.S. at 406-07 (quoting the
      Utah statute before it). See also H.L., 450 U.S. at 403 n.8 (“ ‘family conflict over the abortion
      decision’ ” not a factor (quoting dissent)); 406 (finding that this statute could be construed
      “to exempt demonstrably mature minors”). These factors are a far cry from the factors under
      consideration in our case.
¶ 112     For these reasons, we find that the cases relied on by the trial court are distinguishable
      and that the Act’s placement of women into categories was not considered.

¶ 113                         IV. The Illinois Gender Equality Clause
¶ 114      The trial court decided the gender equality claim without utilizing strict scrutiny review.
      For the reasons discussed below, we find that strict scrutiny applies to this claim; we reverse
      the trial court’s ruling; and we remand to provide the State an opportunity to satisfy its
      burden under strict scrutiny review of demonstrating a compelling state purpose.
¶ 115      The gender equality clause states that “[t]he equal protection of the laws shall not be ***
      abridged on account of sex by the State.” Ill. Const. 1970, art. I, § 18. The purpose of the
      amendment is “to guarantee rights for females equal to those of males.” People v. Ellis, 57
      Ill. 2d 127, 130 (1974); Teverbaugh v. Moore, 311 Ill. App. 3d 1, 3 (2000). Like the right to
      privacy, the gender equality clause has no express counterpart in the federal constitution.


                10
                   In Ashcroft, due to “the posture in which [the statute] appears before this Court for review,
        [the statute] contains no requirement for parental notification.” Ashcroft, 462 U.S. at 491 n.17.
        Although the statute did contain a parental consent requirement, it contained an exception if “[t]he
        minor is emancipated.” (Internal quotation marks omitted.) Ashcroft, 462 U.S. at 479 n.4 (quoting
        Mo. Rev. Stat. § 188.028 (2) (Supp. 1982)). This exception differs from the one in the Illinois act,
        because in the Illinois act the minor must have been already adjudicated emancipated pursuant to
        the Illinois Emancipation of Minors Act (750 ILCS 30/1 et seq. (West 2008)). By contrast, the
        Missouri statute contained no requirement of prior adjudication and the term “emancipated” was
        defined broadly by reference to common usage. Ashcroft, 462 U.S. at 492 n.18.
                11
                  The issue before the court in Akron with respect to the notice provision was not the
        disclosure itself, but rather who had to make it. Akron, 497 U.S. at 518. The statute in Akron required
        the doctor performing the abortion to be the one who notified the parents. Akron, 497 U.S. at 518.
        On appeal, the only argument that plaintiffs made with respect to the parental notice provision was
        that another person should also be permitted to make the disclosure to the parents. Akron, 497 U.S.
        at 518-19.

                                                     -20-
        Ellis, 57 Ill. 2d at 132 (“In contrast to the Federal Constitution, which, thus far, does not
        contain the Equal Rights Amendment, the [Illinois] Constitution of 1970 contains section 18
        ***.”). Based on this fact, our supreme court has found “inescapable the conclusion that it
        was intended to supplement and expand the guarant[ees] of the equal protection provision
        of the Bill of Rights.” Ellis, 57 Ill. 2d at 132.
¶ 116        Unlike the right to privacy, the rational basis and strict scrutiny tests apply to equal
        protection questions. E.g., People ex rel. Tucker v. Kotsos, 68 Ill. 2d 88, 96-97 (1977). After
        reviewing the gender clause’s language and the debates leading to its passage, our supreme
        court held that “a classification based on sex is a ‘suspect classification’ which, to be held
        valid, must withstand ‘strict judicial scrutiny.’ ” Ellis, 57 Ill. 2d at 132-33; Teverbaugh, 311
        Ill. App. 3d at 3-4 (the gender equality clause “designat[es] gender a suspect classification”
        requiring strict scrutiny); People v. Lann, 261 Ill. App. 3d 456, 475 (1994) (“under our State
        Constitution, gender-based classifications are accorded a higher level of scrutiny”). Under
        strict scrutiny review, the burden is on the state to show that a distinction is related to some
        compelling State purpose. Ellis, 57 Ill. 2d at 131.
¶ 117        As we already discussed above, when a clause is unique to the state constitution, it “must
        be interpreted without reference to a federal counterpart.” Caballes, 221 Ill. 2d at 289. Our
        supreme court has previously applied the gender equality clause to invalidate distinctions
        made between minor men and women. Ellis, 57 Ill. 2d at 133 (different ages for juvenile
        offender status); Phelps v. Bing, 58 Ill. 2d 32, 35 (1974) (different ages for marriage). While
        invalidating a law which provided differing ages for juvenile offender status based on gender,
        our supreme court held that “we find no compelling State interest which justifies treating a
        17-year-old boy differently from a 17-year-old girl.” Ellis, 57 Ill. 2d at 133; Phelps, 58 Ill.
        2d at 35 (“we do not find[ ] any compelling State interest which justifies treating males and
        females of the same age differently”). Those words apply with equal force to the case at bar.
¶ 118        In the case at bar, the law discriminates between women and men by permitting a minor
        male, without notifying his parents, to consent or withhold consent for a surgical procedure
        for his child, even if that decision might endanger the health or life of that child, while
        requiring parental notice for a minor woman seeking to abort. Compare Consent by Minors
        to Medical Procedures Act (410 ILCS 210/1 (West 2008) (minor father “is deemed to have
        the same legal capacity to act” as an adult)) with Parental Notice of Abortion Act (750 ILCS
        70/15 (West 2008)). If a minor male can make a life-endangering decision for his child, then
        certainly a minor female should be able to make a similar decision for a fetus. If the male’s
        decision does not require parental notification, then requiring parental notification for only
        the female’s decision creates a gender-based distinction.
¶ 119        The Act also distinguishes between women with husbands and single women, and
        between women who remain with abusive stepfathers and those who do not. These
        distinctions are based on a woman’s connection to a man either through marriage or
        domicile, and we cannot think of an equivalent that would apply to a minor male.
¶ 120        Applying our supreme court precedent to the facts at bar, we find that the Act results in
        sex-based distinctions and thus requires strict scrutiny review. We reverse the trial court’s
        ruling and remand for further proceedings consistent with our holding.


                                                 -21-
¶ 121                                         V. Intervenors
¶ 122       The trial court denied the motion of the proposed intervenors for leave to intervene, on
        the ground that the Illinois Attorney General’s office was adequate to represent their
        interests. The trial court did grant them leave to file their brief as an amicus curae. Both
        plaintiffs and defendants urge us to affirm the trial court’s order. For the reasons stated
        below, we affirm the trial court’s order denying the petition to intervene.
¶ 123       These same two State’s Attorneys, Stewart Umholtz and Edward Deters,12 previously
        tried to intervene in the federal litigation, and their motion was denied. Zbaraz, 572 F.3d at
        377. The federal court denied their motion because they failed to allege “any factual or legal
        distinctions that make their interests divergent” from the existing parties, and because the
        existing parties could “adequately represent the proposed intervenors’ interests.” Zbaraz, 572
        F.3d at 377. The existing parties in the federal case included the state’s Attorney General,
        who is a defendant in this state lawsuit, and the State’s Attorney for Cook County. Although
        the federal holding is not binding on this court, it is instructive.
¶ 124       As we already noted above, an appellate court reviews a trial court’s decision on a
        petition to intervene only for an abuse of discretion. In re Adoption of S.G., 401 Ill. App. 3d
        at 784. “The decision to allow or deny intervention, whether permissively or as of right, is
        a matter of sound judicial discretion that will not be reversed absent an abuse of discretion.”
        People ex rel. Birkett v. City of Chicago, 202 Ill. 2d 36, 58 (2002).
¶ 125       In the case at bar, the two State’s Attorneys seek to intervene as of right pursuant to
        section 2–408(a)(2) of the Code of Civil Procedure. This subsection provides that “(a) [u]pon
        timely application anyone shall be permitted as of right to intervene in an action: *** (2)
        when the representation of the applicant’s interest by existing parties is or may be inadequate
        and the applicant will or may be bound by an order or judgment in the action.” 735 ILCS
        5/2–408(a)(2) (West 2008).
¶ 126       The plain language of the statute requires the intervenors to prove that the representation
        of the existing parties may be inadequate. Argonaut Insurance Co. v. Safway Steel Products,
        Inc., 355 Ill. App. 3d 1, 8 (2004). The two State’s Attorneys have failed to show how the
        representation of the state’s Attorney General may be inadequate. Both the State’s Attorneys
        and the state’s Attorney General are seeking the same result; they are both acting in their
        official capacities to represent the people of this state; and they are both sworn to uphold and
        enforce the laws of this state. Argonaut, 355 Ill. App. 3d at 8 (considering whether the
        intervenors have a divergent interest). No allegation has been made that the Attorney General
        for the entire state has less adequate resources than the State’s Attorneys for two counties.
        Argonaut, 355 Ill. App. 3d at 8 (considering the relative resources and expertise of the
        intervenors and the existing parties). No allegation has been made that there is something
        particular about these two counties which would give their State’s Attorneys a special and
        unrepresented interest in the litigation. Argonaut, 355 Ill. App. 3d at 8 (considering the

                12
                  In their appellate brief, the intervenors’ counsel cites as persuasive authority a book and
        articles which he wrote.

                                                   -22-
        commonality of the factual claims).
¶ 127        Since the intervenors failed to show either inadequate representation by the existing
        parties, or a divergent or unrepresented interest, we find that the trial court did not abuse its
        discretion by denying their motion to intervene as of right.
¶ 128        Alternatively, the intervenors seek to intervene by permission, pursuant to section
        2–408(b)(2) of the Code of Civil Procedure. This subsection provides that: “(b) [u]pon timely
        application anyone may in the discretion of the court be permitted to intervene in an action:
        *** (2) when an applicant’s claim or defense and the main action have a question of law or
        fact in common.” 735 ILCS 5/2–408 (b)(2) (West 2008). This subsection contains no explicit
        requirement that the proposed intervenor must show inadequate representation. ABN Ambro
        Services Co. v. Naperville Park District, 325 Ill. App. 3d 7, 11 (2001).
¶ 129        We also find that the trial court did not abuse its discretion by denying the motion for
        permissive intervention. Although an intervenor need not have a direct interest in the pending
        suit, he or she must have an interest greater than the general public, so that he or she stands
        to gain or lose by the direct effect of a judgment in the suit. Birkett, 202 Ill. 2d at 57-58
        (citing Caterpillar Tractor Co. v. Lenckos, 84 Ill. 2d 102, 112 (1981)). See also Maiter v.
        Chicago Board of Education, 82 Ill. 2d 373, 382 (1980) (“the applicant must have an
        enforceable or recognizable right and more than a general interest in the subject matter”).
¶ 130        The two State’s Attorneys claim that they have an interest, separate and apart, from the
        general public, in prosecuting possible forgeries of parental consent and in referring
        professionals who violated the Act to the appropriate disciplinary board. 750 ILCS 70/40
        (West 2008).13 However, this is no more than saying than that they have a duty to enforce the
        law, whatever it may be, against infractions. Their interest lies in proper enforcement, and
        none of their claims concern the possible difficulties or problems with enforcing the law. As
        a result, they have no more interest in the validity of a law passed by the legislature than the
        ordinary citizen or voter.
¶ 131        Since the proposed intervenors failed to demonstrate either inadequate representation by
        the state’s Attorney General or an interest separate and apart from either the general public
        or the existing parties, we find that the trial court did not abuse its discretion in denying their
        motion to intervene.

¶ 132                                   CONCLUSION
¶ 133    For the foregoing reasons, we reverse the trial court’s order dismissing the complaint
      with prejudice; we affirm the trial court’s order denying the petition to intervene; and we
      remand for further proceedings consistent with this opinion.
¶ 134    Affirmed.


                13
                  The penalties provision of the Act provides that any person who fraudulently signs a notice
        waiver may be prosecuted for a misdemeanor, and that any physician who willfully fails to provide
        notice shall be referred to the Illinois State Medical Disciplinary Board for disciplinary action. 750
        ILCS 70/40 (West 2008).

                                                    -23-
¶ 135        JUSTICE McBRIDE, concurring in part and dissenting in part.
¶ 136        I concur with the decision to reverse the trial court’s dismissal of counts I, II, and III of
        plaintiffs’ verified complaint and I also agree that the trial court properly denied the petition
        to intervene. However, I dissent from that portion of the opinion that reverses the trial court’s
        dismissal of the gender equality count. I do not believe the allegations accepted as true and
        authority relied upon by plaintiffs support the contention that the Act violates article I,
        section 18, of the Illinois Constitution. Accordingly, I would affirm the trial court’s dismissal
        of count IV.

¶ 137      PRESIDING JUSTICE GARCIA, specially concurring:
¶ 138      I agree that the circuit court wrongly granted the defendants’ motion to dismiss the
      complaint with prejudice based on federal case law authority. I do so, however, on
      substantially narrower grounds than Justice Gordon. In particular, I do not join in the author’s
      suggestion that “the Act’s placement of minor women into categories” may render its
      application unreasonable (supra ¶ 108) or that the Act “[improperly] discriminates between
      men and women” (supra ¶ 118). I also conclude that our decision to remand renders moot
      the appeal of the intervenors, which permits the intervenors to seek intervention once again
      on remand.
¶ 139      In its memorandum opinion, the circuit court addressed the argument of the defendants
      that the federal court of appeals’ decision in Zbaraz v. Madigan, 572 F.3d 370 (7th Cir.
      2009), under the doctrines of res judicata and collateral estoppel, barred the plaintiffs’ claims
      under the Illinois Constitution. I agree with the circuit court’s rejection of the defendants’
      contention that the plaintiffs “should have raised a state constitutional challenge when they
      brought the federal litigation” on res judicata grounds. The circuit court noted that the
      eleventh amendment to the federal constitution would have required the “Plaintiffs *** to
      litigate their claims [under the Illinois Constitution] in state court.”
¶ 140      I part company with the circuit court when it adopted the defendants’ argument that
      collateral estoppel applies to bar the state court litigation “because Illinois analyzes
      constitutional provisions in ‘limited lockstep’ with the federal courts [and] Plaintiffs’ equal
      protection and due process issues were settled in the federal litigation.”14 Zbaraz was issued
      by an intermediate court of review, much like this court. I am aware of no authority, and the
      defendants cite none, that holds that the limited lockstep doctrine is triggered whenever an
      intermediate federal court issues a decision on federal constitutional grounds. Our supreme
      court has applied the limited lockstep doctrine when it has considered a decision by the
      United States Supreme Court. See People v. Tisler, 103 Ill. 2d 226, 245 (1984) (“Any
      variance between the Supreme Court’s construction of the provisions of the fourth

                14
                   There is no small amount of irony in the circuit court’s rulings to dispense with the
        defendants’ res judicata argument that the claims under the Illinois Constitution had to be resolved
        in state court and the court’s acceptance of the defendant’s collateral estoppel argument to preclude
        those same claims in state court.

                                                   -24-
        amendment in the Federal Constitution and similar provisions in the Illinois Constitution
        must be based on more substantial grounds.”). More to the point, the circuit court below
        provided no analysis that the “limited lockstep” doctrine mandates that an Illinois court
        follow a federal court of appeals’ analysis of claims under the federal constitution to decide
        issues raised solely under the Illinois Constitution. The limited lockstep doctrine does not
        compel rote application, but requires due consideration of the interests protected under the
        Illinois Constitution. See People v. Caballes, 221 Ill. 2d 282, 285 (2006) (Even though the
        search and seizure clauses of the state and federal constitutions are nearly identical, “we must
        now consider whether, even though the canine sniff *** did not implicate the fourth
        amendment, it nevertheless violated the guarantees of the state constitution.”).
¶ 141        Before an Illinois court is constrained to follow the legal path taken by a lower federal
        court, it should require the party advocating such a position to demonstrate that the limited
        lockstep doctrine applies under the particular facts and circumstances presented by the case
        at hand. This the circuit court failed to do here. Though the outcome in an analysis under the
        Illinois Constitution may be the same outcome reached in the federal litigation, it is an
        outcome that requires analysis under Illinois law. Caballes, 221 Ill. 2d at 285.
¶ 142        Nor am I certain that the principal issue before us is as the circuit court phrased it:
        whether “the Illinois Constitution’s right to privacy contains its own, distinct right to
        abortion that is greater than the right contained in the Federal Constitution.” The right to
        privacy under the Illinois Constitution makes no mention of abortion as the landmark
        decision on abortion by the United States Supreme Court was issued after our constitutional
        convention was held in 1970. See Roe v. Wade, 410 U.S. 113 (1973). I submit the issue for
        the circuit court to address on remand is whether the right to privacy guaranteed by the state
        constitution to Illinois citizens is unconstitutionally impinged upon by the Parental Notice
        of Abortion Act of 1995 (750 ILCS 70/1 et seq. (West 2008)). The context is abortion, but
        the right of privacy under the Illinois Constitution extends beyond that subject.
¶ 143        Nor do I agree that our supreme court’s decision in Caballes provides an answer to
        whether the limited lockstep doctrine applies to the express right of privacy, even in the
        context of abortion. In Caballes, our supreme court addressed the issues “whether to abandon
        or reaffirm the lockstep doctrine and whether the right of privacy guaranteed by the state
        constitution is implicated by a dog sniff of a car during [the] routine traffic stop.” Caballes,
        221 Ill. 2d at 289. I submit our supreme court was precise about the constitutional issue
        before it, with due regard to the facts, in order to ensure its holding would be precise as well,
        which limits its holding in matters outside the context of search and seizure.
¶ 144        In Caballes, our supreme court acknowledged that a state court is “free to construe its
        own constitution as providing greater protection than comparable provisions in the federal
        constitution.” Caballes, 221 Ill. 2d at 298-99 (quoting the holding in People v. Mitchell, 165
        Ill. 2d 211, 217-22 (1995)). Our supreme court has “departed from strict lockstep
        interpretations when circumstances warrant.” Caballes, 221 Ill. 2d at 299. Or when a
        decision by the United States Supreme Court “diminished the protections previously
        provided” under an express constitutional provision. Caballes, 221 Ill. 2d at 300. Or when
        “state due process concerns” are involved. Caballes, 221 Ill. 2d at 301 (citing People v.
        McCauley, 163 Ill. 2d 414 (1994) and People v. Washington, 171 Ill. 2d 475 (1996)). In the

                                                  -25-
      context of Illinois’ long-arm statute, our supreme court has made clear that state due process
      concerns may go beyond federal due process guarantees. “The Illinois Constitution contains
      its own guarantee of due process to all persons (Ill. Const. 1970, art. I, §2), a guarantee which
      stands separate and independent from the Federal guarantee of due process. While this court
      may, in construing the Illinois Constitution’s guarantee of due process, look for guidance and
      inspiration to constructions of the Federal due process clause by the Federal courts, the final
      conclusions on how the due process guarantee of the Illinois Constitution should be
      construed are for this court to draw.” Rollins v. Ellwood, 141 Ill. 2d 244, 275 (1990).
¶ 145      I conclude it is much too early in the legal process of this case to address whether there
      is good reason for a “departure from federal precedent” under the “approaches” discussed by
      our supreme court in Caballes. (Internal quotations omitted.) Caballes, 221 Ill. 2d at 306-09.
      Our review of the adequacy of the state based claims in the plaintiffs’ complaint should wait
      until we have a decision by the circuit court, assisted by the parties, based on Illinois law. I
      can only conclude that when the circuit court below stated it was “compelled to find the Act
      is Constitutional,” it did so because the federal court of appeals said the Act passed federal
      constitutional muster. To be clear, I do not intimate that a different outcome should prevail
      under the Illinois Constitution. I contend only that when a claim is made exclusively under
      the Illinois Constitution, we should analyze those claims under Illinois law to develop our
      own jurisprudence. Compare RAR, Inc. v. Turner Diesel, Ltd., 107 F.3d 1272, 1276 (7th Cir.
      1997) (“Illinois courts have given little guidance as to how state due process protection
      differs from federal protection ***”). This is especially warranted when the Illinois
      Constitution contains an express provision with no express federal counterpart: the privacy
      clause (Ill. Const. 1970, art. I, § 6).
¶ 146      I agree that the circuit court’s order must be vacated and this cause remanded for further
      proceedings.




                                                 -26-